Citation Nr: 0620198	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  01-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran previously testified before a Veterans Law Judge 
(VLJ) at a videoconference hearing in April 2002.  By 
regulation, a VLJ who presides over a Board hearing must 
participate in the decision.  See 38 C.F.R. § 20.707 (2005).  
However, the VLJ in this case is no longer with the Board.

The veteran was advised that the VLJ who conducted his 
hearing was no longer with the Board in April 2006.  The 
veteran was advised that he could elect to have another 
hearing with a different VLJ or proceed with his case without 
another hearing.  The veteran was further advised that if he 
did not respond to the letter within 30 days, the Board would 
assume that he did not want a new hearing. 

The veteran did not respond to the April 2006 letter.  
Accordingly, the Board finds that the veteran does not desire 
a new hearing in his case.

The issues of whether new and material evidence had been 
received to reopen a claim for service connection for 
disabilities involving the right hand and wrist and the left 
shoulder were before the Board when the veteran's case was 
remanded in August 2003.

The RO granted service connection for both right wrist and 
left shoulder disabilities in June 2005.  The veteran was 
notified of the rating action on July 18, 2005.  Although the 
one-year period to submit a notice of disagreement with the 
rating action has not yet expired, there is no indication in 
the claims file that the veteran has expressed any 
disagreement with the June 2005 action that granted service 
connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (notice of disagreement (NOD) regarding 
disability compensation level separate from prior NOD 
regarding issue of service connection).  Consequently, the 
Board does not have jurisdiction to address any downstream 
element associated with the now service-connected right wrist 
and left shoulder disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service medical records (SMRs) show that he was 
involved in a truck accident during service in February 1945.  
The veteran was riding in a truck that overturned.  His SMRs 
show that he was diagnosed with contusions of the chest, left 
shoulder and right hand.  There is no evidence of any injury 
to the low back at that time or during service.  The 
veteran's October 1945 discharge physical examination does 
not show any reference to a low back injury in service.

The veteran was treated for a herniated nucleus pulposus 
involving C6 and C7 in 1954.  There were no complaints 
associated with the low back at that time.

Private records from C. F. Martin, M.D., show that the 
veteran suffered a fracture of L2 in January 1992.  X-rays at 
the time showed a fracture involving the L2 superior end 
plate.  The x-ray report also said there appeared to be 
degenerative spondylolisthesis at L5-S1, with a Grade I slip.  

The veteran also submitted records from his previous 
employer, Tennessee Valley Authority (TVA), dated in March 
1963 and October 1985.  The March 1963 entry said that the 
veteran had an old back injury without further description.  
The only diagnosis provided that related to the back was 
spondylolisthesis.  An October 1985 entry made reference to a 
back problem from 1954.  This problem was listed on a 
termination medical interview as a condition that caused 
restriction of the veteran's regular duties.  

The veteran was afforded a VA examination in January 2004.  
The examiner noted that the veteran's SMRs were negative for 
any indication of a back injury in service.  The examiner 
also noted the veteran's history of a back injury in 1999 
[sic].  He further noted that there was x-ray evidence of 
degenerative disc disease (DDD) of L5-S1.  However, the 
examiner failed to provide the opinion requested by the Board 
in the August 2003 remand as to whether there was any 
relationship between any current diagnosis of a low back 
disorder and the veteran's military service.  The examiner, 
if available, must be contacted to provide the requested 
opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  If 
the examiner is not available, a new examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his claimed low back 
disorder.  The RO should obtain those 
records that have not been previously 
secured.  

2.  The veteran's case should be returned 
to the examiner who evaluated the veteran 
in January 2004 if the physician is 
available.  If the physician is 
available, he should identify any and all 
disorders associated with the veteran's 
low back based on the prior examination.  
The examiner is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
any current low back disorder is related 
to the veteran's military service.  A 
complete rationale for all opinions 
expressed must be provided.

If the previous examiner is not 
available, the veteran should be afforded 
a new examination in regard to his claim 
for service connection for a low back 
disorder.  The claims file and a copy of 
this remand should be made available to 
the examiner for review as part of the 
examination process.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  
The examiner should identify any and all 
disorders associated with the veteran's 
low back.  The examiner is requested to 
offer an opinion as to whether there is 
at least a 50 percent probability or 
greater that any current low back 
disorder is related to the veteran's 
military service.  A complete rationale 
for all opinions expressed must be 
provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures in 
accordance with Stegall, supra.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


